--------------------------------------------------------------------------------

Exhibit 10.1
 
 


EMPLOYMENT AGREEMENT
(Level 12 Officer)


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of August
25,  2010 by and among Altairnano, Inc., a Nevada corporation (the “Company”),
Altair Nanotechnologies Inc., a Canadian corporation (“Parent”; together with
the Company and all direct or indirect majority-owned subsidiaries of the
Parent, the “Consolidated Companies”; each, a “Consolidated Company”), and Tom
Kieffer, an individual (“Employee”).


RECITALS


A.           The Company is a wholly-owned indirect subsidiary of Parent and
holds a substantial portion of the operating assets of the Consolidated
Companies.


B.           Parent and the Company desire to retain Employee as an employee of
a Consolidated Company subject to the terms and conditions of this Agreement.


C.           Employee desires to be retained as an employee of a Consolidated
Company subject to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of this Agreement and of the covenants and
conditions contained in this Agreement, the parties hereto agree as follows:


1.                Employment; Location. The Company hereby employs Employee
during the Term, and Employee hereby accepts such employment.  The initial
“Place of Employment” for Employee shall be in any location within a 20 mile
radius of Anderson, Indiana.  If the Company requests that Employee relocate and
Employee agrees to such request, the relocated place of employment shall
thereafter be the “Place of Employment.”


2.                Term.  The term of this Agreement (the “Term”) shall commence
on the date first set forth above (the “Effective Date”).  The Term shall
terminate upon the earlier to occur of (i) the Expiration Date (as defined
below), and (ii) the termination of Employee’s employment with all of the
Consolidated Companies.  The initial Expiration Date shall be the two-year
anniversary of the Effective Date.  Unless the Company or Employee provides the
other with at least ninety (90) days advance written notice prior to the initial
Expiration Date (and each Expiration Date thereafter) of its intention not to
renew this term of Agreement following the then-current Expiration Date, the
Expiration Date shall automatically be changed to the two-year anniversary of
the then-current Expiration Date. Notwithstanding anything in this Agreement to
the contrary, Sections 7 and 8 shall survive termination of this Agreement and
expiration of the Term for the time periods set forth therein, and this sentence
and all provisions related to the interpretation or enforcement of, and disputes
under, this Agreement shall survive until the expiration of the last applicable
statute of limitations.
 

 
 
1

--------------------------------------------------------------------------------

 
3.                Duties.  Employee’s title shall be Vice President of Marketing
and Sales of Parent. Employee's duties shall include such duties as are
specifically assigned or delegated to Employee by the Board of Directors of any
Consolidated Company (any such Board of Directors, the “Board”) and such other
duties as are typically performed by an employee with the same position as
Employee.  Employee acknowledges that, subject to Section 6.3(c), the Board may
change, increase or decrease Employee’s title, position and/or duties from time
to time its discretion and may appoint Employee as an employee of another
Consolidated Company, which employment is governed by this Agreement.  Employee
shall diligently execute his or her duties and shall devote his or her full
time, skills and efforts to such duties during ordinary working hours. Employee
shall faithfully adhere to, execute and fulfill all lawful policies established
from time to time by the Consolidated Companies.


4.                Compensation and Benefits.  The Company shall pay Employee,
and Employee accepts as full compensation for all services to be rendered to all
Consolidated Companies, the following compensation and benefits:


4.1           Base Salary.  During the Term, the Company shall pay Employee an
annual base salary per year in an amount not less than $190,000. Such annual
base salary shall be payable in accordance with the Company's customary pay
schedule.  During the Term, the base salary of Employee shall not be reduced
below the minimum required by this Section.


4.2           Stock Options.   During the period of Employee’s employment with a
Consolidated Company, Parent has granted, and in the future may from time to
time grant, to Employee options to purchase common shares of Parent and/or issue
to Employee common shares that are subject to rights of forfeiture or repurchase
under certain terms and conditions (such options or shares, “Equity
Awards”).  Parent agrees that agreements governing any past Equity Awards shall
be amended to provide, and that any future Equity Awards shall provide, that all
otherwise unvested Equity Awards shall, unless otherwise requested by Employee
in writing, immediately vest as of the effective date of the Change of Control
Event.  A “Change of Control Event” means (a) any capital reorganization,
reclassification of the capital stock of Parent, consolidation or merger of
Parent with another corporation in which Parent is not the survivor (other than
a transaction effective solely for the purpose of changing the jurisdiction of
incorporation of Parent), (b) the sale, transfer or other disposition of all or
substantially all of  the Consolidated Companies’ assets to another entity, (c)
the acquisition by a single person (or two or more persons acting as a group, as
a group is defined for purposes of Section 13(d)(3) under the Securities
Exchange Act of 1934, as amended) of more than 40% of the outstanding common
shares of Parent.


4.3           Bonus.  Employee shall be eligible to receive an annual
performance bonus conditioned upon the achievement of performance measures
established by the Board after consultation with Employee.  The potential amount
of the performance bonus for each fiscal year if all performance measures are
met, shall be at least up to sixty percent (60%) of Employee’s base salary paid
for the calendar year to which such bonus relates.  Employee and the Board
shall, prior to the end of the first month of each calendar year, negotiate in
good faith with the objective of agreeing upon performance objectives and
related bonus amounts for the upcoming fiscal year.  If Employee and the Board
are not able to reach a mutual agreement as to performance objectives, the
objectives and amount of any bonus shall be in the discretion of the Board.  In
all circumstances, the bonus owing to Employee hereunder shall be paid to
Employee prior to March 15th of the year following the year in which the
Employee has achieved the agreed-upon performance objectives, such achievement
being determined in the sole discretion of the Board.
 
 
2

--------------------------------------------------------------------------------

 

 
4.4           Additional Benefits.  Employee shall be eligible to participate
in, and be subject to, the Consolidated Companies’ employee benefit plans for,
and policies governing, employees, if and when any such plans and policies may
be adopted, including, without limitation, bonus plans, pension or profit
sharing plans, incentive stock plans, and those plans and policies covering
life, disability, health, and dental insurance in accordance with the rules
established in the discretion of the Board for individual participation in any
such plans and policies as may be in effect from time to time.


4.5           Vacation, Sick Leave, and Holidays.  Beginning on the date hereof,
Employee shall be entitled to vacation, sick leave and holidays at full pay in
accordance with the Consolidated Companies’ policies.


4.6           Deductions.  The Company shall have the right to deduct from the
compensation due to Employee hereunder and all sums required for social security
and withholding taxes and for any other federal, state or local tax or charge
which may be hereafter enacted or required by law as a charge on any cash or
non-cash compensation of Employee.


5.    Business Expenses.  The Company shall promptly reimburse Employee for all
reasonable out-of-pocket entertainment and business expenses Employee incurs in
fulfilling Employee’s duties hereunder subject to, and in accordance with, the
general reimbursement policy of the Consolidated Companies in effect from time
to time.


6.    Termination of Employee's Employment.


6.1           Termination of Employment by the Company for Cause.  Employee's
employment may be terminated by the Consolidated Companies at any time for
“Cause.”  A determination of whether Employee’s actions justify termination for
Cause and the date on which such termination is effective shall be made in good
faith by the Board of Parent.  A termination of Employee's employment pursuant
to this Section 6.1 shall be effective as of the effective date of the notice by
the Board of Parent to Employee that it has made the required determination, or
as of such subsequent date, if any, as is specified in such notice.  For
purposes of this Agreement, “Cause” shall include (a) Employee’s material breach
of this Agreement, which breach cannot be cured or, if capable of being cured,
is not cured within fifteen (15) days after receipt of written notice of the
need to cure, (b) any act of theft, embezzlement, conversion or other taking or
misuse of the property or opportunities of and Consolidated Company, (c) any
fraudulent or criminal activities, (d) any grossly negligent or unethical
activity, (e) any activity that causes substantial harm to any Consolidated
Companies, its reputation, or to its officers, directors or
employees  (including, without limitation, the illegal possession or consumption
of drugs for which Employee does not have a valid prescription on property
controlled by any Consolidated Company or in the course of performing services
for any Consolidated Company), or (vi) habitual neglect of or deliberate or
intentional refusal to perform Employee’s duties and obligations under this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 

 
6.2           Termination by the Company Without Cause.  Employee’s employment
with each Consolidated Company is “at will,” any Employee’s employment with any
and all Consolidated Companies is terminable at any time without Cause or any
reason of any kind.  A termination of Employee's employment pursuant to this
Section 6.2 shall be effective as of the date specified in the notice of
termination.


6.3           Termination By Employee For Good Reason.  Employee may terminate
his employment with any and all Consolidated Companies at any time for Good
Reason (as defined below), provided Employee has delivered a written notice to
the Board of Parent that briefly describes the facts underlying Employee's
belief that Good Reason exists and the Company has failed to cure such situation
within 15 days of its receipt of such notice.


For purposes of this Agreement, “Good Reason” shall mean and consist of: (a) a
material breach by the Company of any of its obligations, duties, agreements,
representations or warranties under this Agreement that cannot be cured or, if
capable of being cured, is not cured within fifteen (15) days after receipt of
written notice from the Employee of the need to cure; (b) without Employee's
prior written consent, the Consolidated Company requires the Employee to
relocate Employee's place of employment to any place other than the Place of
Employment as a condition to continued employment or maintenance of the same or
a comparable position with the Consolidated Companies (provided that reasonable
business travel shall not constitute a relocation of Employee’s place of
employment and required relocation shall constitute Good Reason only following
the Consolidated Companies’ notification of Employee of its requirement that
Employee relocate and prior to Employee’s agreement to relocate his or her place
of employment), or (c) during the period ninety (90) days prior to and one year
after a Change of Control Event, a material adverse change in Employee’s title,
position and/or duties within the Consolidated Companies as a whole.


6.4           Termination by Employee Without Good Reason.  Upon not less than
15 day's prior written notice (which notice shall specify the effective date of
the termination), Employee may terminate his employment with any and all
Consolidated Companies by such notice without Good Reason or any reason of any
kind.


6.5           Termination of Employment by Death.  If Employee dies during the
term of employment, Employee's employment with all Consolidated Companies shall
be terminated effective as of the date of Employee’s death.


6.6           Disability.  The Company or Employee may terminate Employee's
employment with all Consolidated Companies if Employee shall become unable to
fulfill his duties under this Agreement, as measured by the Consolidated
Companies’ usual business activities,  for the eligibility period set forth in
the long-term disability policy under which Employee is potentially eligible to
receive disability benefits (the “Eligibility Period”) by reason of any
medically determinable physical and/or mental disability determined in
accordance with the procedure in this Section 6.6.  If in the opinion of the
Company or Employee, Employee is disabled, then the following shall occur:
 
 
4

--------------------------------------------------------------------------------

 

 
(a)           the Company or Employee shall promptly so notify (by dated written
notice) the insurance company or carrier that, at that time, insures the
employees of the Company against long-term disability (the “Company’s Insurance
Carrier”) and request a determination as to whether Employee is disabled
pursuant to the terms of the Company's long-term disability plan or policy; and


(b)           the matter of Employee's disability shall be resolved, and
Employee and the Company shall abide by the decision of, the Company’s Insurance
Carrier.


A termination of Employee's employment pursuant to this Section 6.6 shall be
effective at the expiration of the Eligibility Period, as determined in
accordance with this Section 6.6.  If Employee is not covered by a
Company-sponsored long-term disability policy on the date that the Company
and/or Employee believe that Employee may have a medically determinable physical
and/or mental disability, the Board of Parent shall make the determination of
whether Employee has a medically determinable physical and/or mental disability
using the definition of disability, including applicable court interpretations,
used for purposes of the Americans With Disabilities Act of 1990, as amended,
and the “Eligibility Period” shall be 90 days from the date as of which it is
determined that the Employee commenced having a medically determinable
disability.


7.    Effect of Termination of Employee’s Employment.


7.1           Provisions Applicable to All Terminations. If Employee’s
employment with all Consolidated Companies is terminated for any reason, (a) all
cash compensation from the Company described in this Agreement that was due
through the effective date of the termination, but unpaid, shall be computed and
paid to Employee by the Company within any payment deadline set forth in Nevada
law (or if none is applicable, within 30 days), provided that any disability
payments to be made by the Company’s Insurance Carrier shall be made when, as
and if made by the Company’s Insurance Carrier; and (b)  Employee, or his heirs,
or estate, as the case may be, shall receive all compensation and employee
benefits accrued through the effective date of the termination, and all benefits
provided through the Company's insurance plans pursuant to the terms and
conditions of such insurance plans or that the Company is required to provide by
governing law.


7.2           Termination Absent a Change of Control and Absent Cause/Good
Reason.  If Employee's employment with all of the Consolidated Companies is
terminated under any circumstances other than the circumstances described in
Section 7.3 or Section 7.4 below, whether by the Consolidated Companies or
Employee, Employee shall not be entitled to any compensation in addition to that
set forth in Section 7.1.


7.3           Termination by Employee for Good Reason.  If Employee's employment
is terminated by Employee for Good Reason during the Term (but not as of an
Expiration Date), then, in addition to complying with the requirements of
Section 7.1, the Company shall, subject to the terms and conditions of this
Agreement and conditioned upon the Company’s receipt of a written waiver,
release and non-litigation agreement from Employee in form and substance
reasonably satisfactory to the Consolidated Companies with respect to all
liabilities of any Consolidated Company of any kind arising prior to and in
connection with such termination (other than under Options and Section 7) (a
“Release”), pay to or for the benefit of Employee or, if applicable, Employee’s
heirs or estate:
 
 
5

--------------------------------------------------------------------------------

 

 
(a) with respect to the Severance Period (as defined in Section 7.5 below),
Employee’s base salary at a rate equal to Employee’s salary rate as of the date
of termination, payable as follows: (i) all amounts that would otherwise be
payable with respect to the six months immediately following Employee’s
“separation from service” (as defined in Treasury Regulation Section
1.409A-1(h)) from the Company (a “Separation from Service”) shall be accrued and
paid within five business days following, but in no event prior to, the
six-month anniversary of Employee’s Separation of Service or, if earlier, the
date of Employee’s death; and (ii) all amounts payable with respect to portions
of the Severance Period following the six-month anniversary of Employee’s
Separation of Service shall be paid in accordance with the Company’s customary
pay schedule; and


(b) Company health benefits coverage then in effect (with Company /Employee
contributions remaining the same on a percentage basis as during the period
immediately prior to termination) with respect to the Severance Period.


The foregoing payment structure is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
shall be interpreted consistently with that intent.


7.4           Termination by Company without Cause.  If Employee's employment is
terminated by the Company without Cause during the Term (but not as of an
Expiration Date), then, in addition to complying with the requirements of
Section 7.1, the Company shall, subject to the terms and conditions of this
Agreement and conditioned upon the Company’s receipt of a Release, continue to
pay, when due in accordance with the Company’s customary pay schedule,  to or
for the benefit of Employee or, if applicable, his heirs or estate, subject to
(A) and (B) below:


(a) Employee’s base salary at a rate equal to Employee’s salary rate as of the
date of termination with respect to the Severance Period;


(b) Company health benefits coverage then in effect (with Company /Employee
contributions remaining the same on a percentage basis as during the period
immediately prior to termination) with respect to an eighteen-month period
commencing on the first date of the Severance Period; and


(c) a bonus, payable within 30 days of the Company’s receipt of a Release, equal
to the product of (i) sixty percent (60%) of Employee’s annualized base salary
as of the date on which the which termination of Employee’s services occurs,
multiplied by (ii) a fraction, the numerator of which is the number of days that
have elapsed during the then-current calendar year and the denominator of which
is 365.
 
 
6

--------------------------------------------------------------------------------

 

 
Notwithstanding anything in this Section 7.4 to the contrary: (A) no base salary
continuation or bonus amount otherwise payable to the Employee under this
Section 7.4 shall be paid unless and until the Employee incurs a Separation from
Service from the Company during the Severance Period (with any amounts deferred
as a result of this subsection 7.4(A) being payable promptly following such
Separation from Service and as permitted by subsection 7.4(B)); and (B) any base
salary and bonus amounts that are otherwise due or payable under this Section
7.4 during the six-month period following the Employee’s Separation from Service
shall instead be deferred and paid to the Employee within five business days
after, but in no instance prior to, the six-month anniversary of Employee’s
Separation from Service (or, if earlier, the date of Employee’s death) if and to
the extent that such amounts (1) do not constitute “separation pay due to
involuntary separation from service” (as defined in Treasury Regulation Section
1.409A-1(b)(9)(iii)); and (2) are subject to Code Section 409A.  All base salary
continuation amounts owing to Employee with respect to portions of the Severance
Period following the six-month anniversary of the Separation of Service shall be
paid in accordance with the Company’s customary pay schedule.  The foregoing
restrictions on the payment of continuing base salary and bonus are intended to
comply with the requirements of Section 409A of the Code and shall be
interpreted consistently with that intent.


7.5           Severance Period.  Subject to Section 7.7, the “Severance Period”
shall be the period beginning on the effective date of any termination of
Employee’s employment during the Term in a manner triggering a benefit under
Section 7.3 or 7.4, as applicable, and ending on the 12-month anniversary of
such termination date.  Notwithstanding the foregoing, if (a) Employee relocated
was required to relocate from a location more than 50 miles from the Place of
Employment in order to commence employment with the Consolidated Companies and
Employee’s employment is subsequently terminated during the Term by Employee for
Good Reason or by the Company without Cause on or before the two-year
anniversary of the Effective Date, or (b) Employee’ accepts a change in
Employee’s place of employment (and relocates without terminating his or her
Employment for Good Reason based upon such change) during the Term and then
Employee’s employment is terminated during the Term by Employee for Good Reason
or by the Company without Cause before the two-year anniversary of such change
in Employee’s place of employment, then in case of either (a) or (b) the periods
referred to in the definition of Severance Period shall be changed from
12-months to 16-months.


7.6           Return of Company Property.   Upon the termination or end of the
employment of Employee with the Consolidated Companies or at any time upon the
request of Parent, Employee shall provide to the Consolidated Companies all
property belonging to any Consolidated Company, including, but not limited to,
keys, card passes, credit cards, electronic equipment including computers and
personal digital devices, cellular telephones, Consolidated Company automobiles,
and all data and any Consolidated Company intellectual property whether located
on Consolidated Company property or otherwise.


7.7           Breach of Protective Covenants.  Notwithstanding anything in this
Section 7 to the contrary, Employee shall not be entitled to any payments or
benefits under any of Sections 7.3 or 7.4 of this Agreement with respect to any
period (a) prior to Employee’s delivery to the Company of a Release if such
Release is not executed within seven (7) days of Employee’s receipt of a form of
Release, (b) during which Employee is in breach of Section 7.6 or any portion of
Section 8 of this Agreement, (c) during which Employee is in breach of
any  portion of the Proprietary Information Agreement (any of (a), (b) or (c), a
“Covenant Breach”).  Upon the Company’s determination that a Covenant Breach has
occurred, it shall notify Employee of its belief that a Covenant Breach has
occurred and may withhold, without penalty or interest, any payments or benefits
otherwise due to Employee pursuant to any of Section 7.3 or 7.4 until the
question of whether a Covenant Breach has occurred is definitely resolved
without right to appeal or similar recourse (and if it is determined that the
Company withheld the payments and benefits in error, the Company’s sole
obligation shall be prompt payment of all withheld payments and the cash value
to the Company of any withheld benefits).
 

 
 
7

--------------------------------------------------------------------------------

 
8.                Covenant Not to Compete


8.1           Covenant.  Employee hereby agrees that, while Employee is employed
by any Consolidated Company and during a period of 12 months following the
termination of Employee’s employment with all Consolidated Companies, Employee
will not directly or indirectly compete (as defined in Section 8.2 below) with
any the Consolidated Company or any affiliates anywhere in the United
States.  It is the intention of Parent, the Company and Employee that this
provision be interpreted to only prevent actual competitive harm to any
Consolidated Company and not otherwise hinder or restrict Employee in his
efforts to find continued employment in Employee’s field of training and
expertise.


8.2           Direct and Indirect Competition.   As used herein, the phrase
“directly or indirectly compete” shall include owning, managing, operating or
controlling, or participating in the ownership, management, operation or control
of, or being connected with or having any interest in, as a stockholder,
director, officer, employee, agent, consultant, assistant, advisor, sole
proprietor, partner or otherwise, any Competing Business (as defined
below).  For purposes of this Agreement, a “Competing Business” shall be any
business or enterprise other than any Consolidated Company that is engaged in
the Nanomaterials Business (as defined below).  This prohibition, however, shall
not apply to ownership of less than five percent (5%) of the voting stock in
companies whose stock is traded on a national securities exchange or in the
over-the-counter market.  For purposes of this Agreement the “Nanomaterials
Business” means the development, marketing, use, modification or exploitation of
any technology or process for the production of pigments, metals, nanomaterials
or other materials from titanium containing ores and other feed materials for
use in any application being explored, considered or developed by any
Consolidated Company at any time while Employee is employed with any
Consolidated Company, including, without limitation, the production of titanium
dioxide pigments, the production of titanium metals, the production of
pharmaceutical products or pharmaceutical delivery devices,  the production of
lanthanum based phosphate and arsenic binding products, the production of
battery materials, batteries or other energy storage devices or the production
of thermal spray materials.


8.3           Nonsolicitation.  Employee hereby agrees that, while he is
employed by any Consolidated Company pursuant to this Agreement, and, during a
period of 12 months following the termination of Employee’s employment with all
Consolidated Companies, Employee will not, directly or indirectly, through an
affiliate or otherwise, for his account or the account of any other person, (a)
solicit business substantially similar to the Nanomaterials Business from any
person or entity that at the time of termination is or was a customer of any
Consolidated Company, whether or not Employee had personal contact with such
person during and by reason of employment with a Consolidated Company; (ii) in
any manner induce or attempt to induce any employee of a Consolidated Company to
terminate his or her employment with a Consolidated Company; or (iii) materially
and adversely interfere with the relationship between a Consolidated Company and
any employee, contractor, supplier, customer or shareholder of a Consolidated
Company.
 
 
8

--------------------------------------------------------------------------------

 

 
8.4           Enforceability.  If any of the provisions of this Section 8 is
held unenforceable, the remaining provisions shall nevertheless remain
enforceable, and the court making such determination shall modify, among other
things, the scope, duration, or geographic area of this Section to preserve the
enforceability hereof to the maximum extent then permitted by law.  In addition,
the enforceability of this Section is also subject to the injunctive and other
equitable powers of a court as described in Section 11 below.


8.5           Jurisdiction.  For the sole purpose of enforcement of the
Consolidated Companies’ rights under this Section 8, Parent, the Company and
Employee intend to and hereby confer jurisdiction to enforce the restrictions
set forth in this Section 8 (the "Restrictions") upon the courts of any
jurisdiction within the geographical scope of the Restrictions.  If the courts
of any one or more of such jurisdictions hold the Restrictions unenforceable by
reason of the breadth of such scope or otherwise, it is the intention of Parent,
the Company and Employee that such determination not bar or in any way affect
any Consolidated Company's rights to the relief provided above in the courts of
any other jurisdiction within the geographical scope of the Restrictions, as to
breaches of such covenants in such other respective jurisdictions, such
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.  In the event of any litigation between
the parties under this Section 8, the court shall award reasonable attorneys
fees to the prevailing party.


9.                Confidential Information, Invention Assignment, Etc.  Employee
represents and covenants that Employee has signed and delivered to Parent (or
will sign and deliver upon request) an Employment, Confidential Information,
Invention Assignment, Nonsolicitation and Arbitration Agreement (the
“Proprietary Information Agreement”) in the form set forth in the Consolidated
Companies’ Policy Manual.  Employee’s execution of such a Proprietary
Information Agreement is a condition precedent to Employee’s eligibility for any
rights and benefits under this Agreement.  The Proprietary Information Agreement
and this Agreement shall be interpreted, to the extent possible, as being
mutually consistent with each other, supplementary and both fully enforceable;
provided, however, in the event of an irreconcilable conflict between specific
provisions of each of the two agreements, the specific provisions of this
Agreement shall prevail.


10.                No Conflicts. Employee hereby represents and covenants that
Employee’s performance of all the terms of this Agreement and his work as an
employee of a Consolidated Company does not and will not breach any oral or
written agreement to which Employee is a party or by which Employee is bound.
 
 
9

--------------------------------------------------------------------------------

 

 
11.                Equitable Remedies.  Employee acknowledges and agrees that
the breach or threatened breach by him of certain provisions of this Agreement,
including without limitation Sections 8 above, would cause irreparable harm to
the Consolidated Company for which damages at law would be an inadequate
remedy.  Accordingly, Employee hereby agrees that in any such instance Parent or
the Company shall be entitled to seek (without prior mediation or arbitration)
injunctive or other equitable relief in any state or federal court within or
without the State of Nevada in addition to any other remedy to which it may be
entitled.  Employee hereby submits to the jurisdiction of any courts within the
City of Reno in the State of Nevada and agrees not to assert such venue is
inconvenient.


12.                Assignment. This Agreement is for the unique personal
services of Employee and is not assignable or delegable in whole or in part by
Employee without the consent of the Board of Parent.  This Agreement may not be
assigned or delegated in whole or in part by the Parent or the Company without
the written consent of Employee; provided, however, this Agreement may be
assigned by the Parent or the Company without Employee’s prior written consent
if such assignment is made to an entity that is a Consolidated Company or is
acquiring substantially all of the business or assets of any Consolidated
Company, whether by merger, asset sale or otherwise.


13.                Waiver or Modification. Any waiver, modification, or
amendment of any provision of this Agreement shall be effective only if in
writing in a document that specifically refers to this Agreement and such
document is signed by the parties hereto.


14.                 Entire Agreement. This Agreement, together with the
Proprietary Information Agreement and other agreements required under the
Consolidated Companies’ policies constitute the full and complete understanding
and agreement of the parties hereto with respect to the subject matter covered
herein and supersedes all prior oral or written understandings and agreements
with respect thereto.


15.                Severability. If any provision of this Agreement is found to
be unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect.


16.                Attorneys’ Fees.  Should any Company, Parent or Employee
default in any of the covenants contained in this Agreement, or in the event a
dispute shall arise as to the meaning of any term of this Agreement, the
defaulting or nonprevailing party shall pay all costs and expenses, including
reasonable attorneys’ fees, that may arise or accrue from enforcing this
Agreement, securing an interpretation of any provision of this Agreement, or in
pursuing any remedy provided by applicable law whether such remedy is pursued or
interpretation is sought by the filing of a lawsuit, an appeal, or otherwise.


17.                Confidentiality.  Each of the parties acknowledges that the
common shares of  Parent are registered under the Securities Exchange Act of
1934, as amended, and a result, Parent may be required to, and hereby has
authorization to, file this Agreement or any amendment hereto with the
Securities and Exchange Commission without requesting confidential treatment for
any portion hereof.
 

 
 
10

--------------------------------------------------------------------------------

 
18.                Notices.  Any notice required hereunder to be given by either
party shall be in writing and shall be delivered personally or sent by certified
or registered mail, postage prepaid, or by private courier, with written
verification of delivery, or by facsimile or other electronic transmission to
the other party to the address or facsimile number set forth below or to such
other address or facsimile number as either party may designate from time to
time according to this provision.  A notice delivered personally or by facsimile
or electronic transmission shall be effective upon receipt.  A notice delivered
by mail or by private courier shall be effective on the third day after the day
of mailing:


(a)           To Employee at:                                   
____________________
____________________
____________________


(b)           To Parent and the Company at: Altair Nanotechnologies Inc.
204 Edison Way
Reno, Nevada  89502
Facsimile No: (775) 856-1619


19.                Disputes; Governing Law; Arbitration.


(a)           Except as provided in Section 11 and Section 8.5, any dispute
concerning the interpretation or construction of this Agreement or his
employment or service with Company, shall be resolved by confidential mediation
or binding arbitration in Reno, Nevada.  The parties shall first attempt
mediation with a neutral mediator agreed upon by the parties.  If mediation is
unsuccessful or if the parties are unable to agree upon a mediator within thirty
(30) days of a request for mediation by any party, the dispute shall be
submitted to arbitration pursuant to the procedures of the American Arbitration
Association (“AAA”) or other procedures agreed to by the parties.  All
arbitration proceedings shall be conducted by a neutral arbitrator mutually
agreed upon by the parties from a list provided by AAA.  The decision of the
arbitrator shall be final and binding on all parties.  The costs of mediation
and arbitration shall be borne equally by the parties.


(b)           This Agreement shall be construed in accordance with and governed
by the statutes and common law of the State of Nevada (other than any provisions
that would cause the provisions of any other laws to apply).  To the extent this
Agreement expressly permits any dispute to be resolved other than through
arbitration or mediation, except as set forth in Section 8.5, the exclusive
venue for any such action shall be the state and federal courts located in Reno,
Nevada, and the parties each hereby submit to the jurisdiction of such courts
for purposes of this Agreement.


20.                Counterparts; Facsimile.  This Agreement may be executed in
multiple counterparts, all of which taken together shall form a single
Agreement.  A facsimile copy of this Agreement or any counterpart thereto shall
be valid as an original.


[intentionally left blank; signature page follows]




 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Employee has signed this Employment Agreement (Level 12
Officer) personally and the Company and Parent have caused this Agreement to be
executed by their duly authorized representatives.
 
 
 
COMPANY:
 
 
ALTAIRNANO, INC.
a Nevada corporation
 
 
By: /s/ John Fallini        
 
Name:  John Fallini
Title:    Secretary
 
 
 
PARENT:
 
ALTAIR NANOTECHNOLOGIES INC.
a Canadian corporation
 
 
By: /s/ Daniel S. Voelker      
 
Name:  Daniel S. Voelker
Title:    VP Engineering & Operations
 
 
EMPLOYEE:
 
 
/s/ Tom Kieffer        
Tom Kieffer, an individual

12

--------------------------------------------------------------------------------